Exhibit 10.1

SEPARATION AGREEMENT AND MUTUAL RELEASE

THIS SEPARATION AGREEMENT AND MUTUAL RELEASE (Agreement) is made and entered
into by and between TIMOTHY WALBERT (Employee), an individual, and NeoPharm,
Inc. (the Company). Employee’s employment with the Company will terminate
effective May 31, 2007 as part of the Company’s reduction-in-force. Employee’s
last day of work will be May 31, 2007.

1.             In exchange for the considerations set forth herein, the Company
agrees to: a) pay Employee the total amount of One Hundred Twenty Thousand
Dollars ($120,000.00), minus federal or state tax withholdings, during the
period of June 1, 2007 through November 30, 2007, on the Company’s regularly
scheduled payroll dates during that period; b) reimburse the Employee for the
cost of COBRA medical insurance coverage (including the administrative fee) for
Employee and any eligible dependents, for the period of June 1, 2007 through
July 31, 2007, assuming Employee is eligible for and elects COBRA coverage for
that period and he/she is not otherwise eligible for medical insurance coverage
during that period under any other employer’s group health insurance plan. The
COBRA reimbursement payments referenced above will be made directly to the
Employee assuming the Employee provides proof of his/her election of COBRA and
proof of payment of the COBRA payments to the Company’s group medical insurer.
Employee will remain responsible for complying with all the other requirements
of COBRA, including continuing to pay for his/her medical insurance after the
Company is no longer obligated to provide reimbursement of such payments. The
Company also agrees not to contest any claim for unemployment benefits Employee
may submit for the period starting June 1, 2007.

2.             The promises and payments described above in paragraph 1 are in
full, final and complete settlement of any claim (other than for payment of
salary and benefits earned through the final day of employment) that has or
could possibly be made by Employee in connection with his/her employment with or
the termination of his/her employment with the Company. Except by operation of
this Agreement, the Company has no duty to make the payments described in
paragraph 1 above.

3.             In consideration of the payments and promises made by the Company
to Employee in paragraph 1 above, Employee hereby releases and discharges the
Company, its officers, directors, shareholders, parents, subsidiaries,
affiliates, supervisors, managers, employees, agents, representatives, and
attorneys, and its and their predecessors, successors, heirs, executors,
administrators, and assigns (“Released Parties”) from any and all claims,
actions, causes of action, grievances, suits, charges, or complaints of any kind
or nature whatsoever, that he/she ever had or now has, whether fixed or
contingent, liquidated or unliquidated, and whether arising in tort, contract,
statute, or equity, before any federal, state, local, or private court, agency,
arbitrator, mediator, or other entity, regardless of the relief or remedy.
Without limitation, this release specifically includes any and all claims
arising from any alleged violation of the Released Parties under Title VII of
the Civil Rights Act of 1964, as amended; the Rehabilitation Act of 1973, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act; the
Americans With Disabilities Act; the Family and Medical Leave Act; the Illinois
Human Rights Act; and any other statutory claim or common-law claim, including
but not limited to claims for breach of contract, wrongful discharge,
defamation, and invasion of privacy. This release does not affect claims that
arise in the future after the date on which Employee’s right to revoke this
Agreement expires.

4.             The Company hereby agrees to release and discharge Employee from
any and all claims, actions, causes of action, grievances, suits, charges, or
complaints of any kind or nature whatsoever, that it ever had or now has,
whether fixed or contingent, 1iquidated or unliquidated, and whether arising in
tort, contract, statute, or equity, before any federal, state, local, or private
court, agency, arbitrator, mediator, or other entity, regardless of the relief
or remedy. Notwithstanding this paragraph 4, the Company is not releasing any
claims, actions, causes of action, grievances, suits, charges, or complaints


--------------------------------------------------------------------------------


relating to any negligent or other improper actions of Employee which occurred
during his employment with the Company, and of which the Company is presently
unaware.

5.             Employee agrees to fully cooperate with the Company at any time
hereafter in any and all investigations, inquiries or litigation whether in any
judicial, administrative, or public, quasi-public or private forum, in which the
Company is involved, including, but not limited to, the class action litigation
involving the Company which is currently pending in the federal court for the
Northern District of Illinois, whether or not Employee is a defendant in such
investigations, inquiries, proceedings or litigation. Employee shall provide
truthful and accurate testimony, background information, and other support and
cooperation as the Company may reasonably request. The Company will compensate
Employee for all travel expenses, attorney’s fees, and preparation expenses and
lost wages associated with pursuit of actions necessary to comply with this
paragraph 5.

6.             Employee agrees not to file, charge, claim, sue, or cause or
permit to be filed, charged, or claimed any action for any form of relief,
whether in law or equity, against the Released Parties involving his/her
employment with the Company, the termination of his/her employment with the
Company, or involving any continuing effects of his/her employment with the
Company or termination of employment with the Company.

7.             Employee agrees that he/she will keep the terms and amounts set
forth in this Agreement completely confidential and will not disclose any
information concerning this Agreement’s terms and amounts to any person other
than his/her attorney, accountants, tax advisors and immediate family.

8.             Employee waives any right to reinstatement and agrees not to
apply for reemployment with the Company.

9.             Employee acknowledges that:

i.                He/she is advised in writing, by this written Agreement, to
consult with an attorney about this Agreement;

ii.             He/she was given a forty-five (45) day-period in which to
consider signing this Agreement;

iii.          After he/she signs this Agreement, Employee shall have seven (7)
days in which to change his/her mind and revoke his/her acceptance of this
Agreement by notifying Mr. Laurence P. Birch, President and CEO of the Company,
in writing of his/her election to revoke this Agreement. None of the payments
referenced in paragraph 1 above will be made until the revocation period in this
subparagraph has expired and Employee has not revoked this Agreement; and

iv.         He/she received a copy of the attached list containing the positions
and ages of the employees affected by the Company’s current reduction-in-force,
as well as the positions and ages of the employees not affected by the
reduction-in-force.

10.           Employee represents and certifies that he/she has carefully read
and fully understands all of the provisions and effects of this Agreement, that
the Company has made no representations to him/her about the effect of this
Agreement or its terms, and that he/she has signed this Agreement of his/her own
free will and volition.

11.           Each party to this Agreement shall bear its and his/her own costs
and attorney’s fees.

12.           The Company is entering into this Agreement solely for business
purposes and this Agreement shall not be construed as an admission of liability
or wrongdoing.

13.           This Agreement sets forth the entire agreement between the parties
pertaining to the subject matter of this Agreement, and fully supersedes any and
all prior agreements or understandings between the parties pertaining to actual
or potential claims arising from Employee’s employment with the


--------------------------------------------------------------------------------


Company or termination of Employee’s employment with the Company.
Notwithstanding this paragraph, Employee agrees that he/she will continue to be
bound by, and will fully comply with, the Confidentiality Agreement which he/she
and the Company executed previously.

PLEASE READ VERY CAREFULLY.
THIS SEPARATION AGREEMENT AND MUTUAL RELEASE INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN EXISTING CLAIMS.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Employee and the Company have voluntarily signed this
Separation Agreement and Mutual Release consisting of 4 pages on the date(s) set
forth below.

 



NEOPHARM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Laurence P. Birch

 

 

 

 

 

Laurence P. Birch, President & CEO

 

 

 

 

 

 

 

 

Dated:

May 10, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Timothy P. Walbert

 

 

 

 

 

Timothy Walbert

 

 

 

 

 

 

 

 

Dated:

May 10, 2007

 

 


--------------------------------------------------------------------------------